Citation Nr: 1042453	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from June 1957 to 
September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

As to the PTSD issue, this issue stems from the Veteran's 
disagreement with the initial rating assigned in the December 
2006 rating decision after the RO granted service connection for 
PTSD.  

In a March 2010 Board Remand, the current claim before the Board 
was remanded for further development.  In that same decision, the 
Board denied the Veteran's claim for an increased rating for 
tinnitus.  The Veteran has not appealed the Board's denial for 
the tinnitus issue.  As such, this issue is not before the Board 
at this time.  


FINDING OF FACT

The evidence shows the Veteran's service-connected PTSD is 
manifested by a restricted affect, difficulty understanding 
complex commands, forgetting to complete tasks, frequent 
motivation and mood disturbances such as depression and anxiety, 
and Global Assessment of Functioning (GAF) scores in the 50s, 
but not occupational and social impairment with deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria are met for a higher initial disability rating of 50 
percent, but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in June 2006, December 2007, and July 2008.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and evidence 
not of record that was necessary to substantiate both his 
original service connection and subsequent higher initial rating 
for PTSD issues; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him about 
the information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the December 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the July 2008 VCAA notice letter also advised the 
Veteran of the additional notice requirements for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (minimum notice requirements pursuant to VCAA for an 
increased rating claim), rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice 
and rejecting Veteran-specific notice as to the effect on daily 
life and as to the assigned or cross-referenced diagnostic code 
under which the disability is rated).  In other words, a VCAA 
notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In this regard, the 
July 2008 letter advised the Veteran of both the generic and 
specific evidentiary and legal criteria necessary to substantiate 
a higher rating for his PTSD.  

In any event, since the Veteran's higher initial rating for PTSD 
issue stems from an initial rating assignment, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Any additional VCAA notice provided would be 
superfluous.  Therefore, additional section 5103(a) notice, as 
well the additional notice requirements for increased rating 
claims described in Vasquez-Flores, supra, would simply not be 
required here.   

In short, the Veteran clearly has received all required notice 
for his PTSD issue, such that there is no error in the content of 
VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Veteran 
might argue that the VA did not provide the Veteran with all VCAA 
notice prior to the December 2006 adverse determination on 
appeal.  But in Pelegrini II, the Court also clarified that in 
these situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that decision 
was never made.  Id.  Rather, VA need only ensure the Veteran 
receives (or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured any timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the August 2010 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  Stated another way, VA's issuance of a SSOC in 
August 2010 following the additional VCAA-notice letters cured 
the timing error.  As such, the Board concludes prejudicial error 
in the timing or content of VCAA notice has not been established 
as any error was not outcome determinative.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).  

As for the duty to assist, the RO has secured the Veteran's VA 
treatment records, as well as provided him with several VA 
medical examinations to rate the current severity of his PTSD.  
The Veteran has submitted personal statements and a lay statement 
from his ex-wife, and representative argument.  The Veteran has 
not identified or authorized the release of any additional 
private medical records relevant to PTSD.  In fact, in a 
September 2010 response to VCAA notice, the Veteran indicated he 
had no further evidence to submit.  Simply stated, there is no 
indication that any additional evidence remains outstanding.  The 
Board is also satisfied as to compliance with its March 2010 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the AOJ 
was instructed to secure additional VA treatment records, in 
addition to providing the Veteran with a more recent VA 
psychiatric examination.  The AOJ has complied with these 
instructions.  Overall, VA has provided all assistance required 
by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

In the December 2006 rating decision on appeal, the RO granted 
service connection for PTSD.  The RO assigned a 30 percent 
disability rating, effective from May 23, 2006 - the date the 
Veteran's original service connection claim was received, under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran seeks a 
higher initial rating.    

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection (May 
23, 2006) until the present.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That 
is to say, the Board must consider whether there have been times 
since the effective date of his award when his disability has 
been more severe than at others.  Id.  

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130 (2010).  

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 30 percent disability rating is 
appropriate when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

Under the current regulations, a higher 50 percent rating under 
the general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 

Under the current regulations, an even higher 70 percent rating 
is in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  Id.

In evaluating the evidence, the Board has also noted various GAF 
scores contained in the DSM-IV, which clinicians have assigned.  
A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV at 32).  An examiner's classification of 
the level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual is.  
For instance, a score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  A higher score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  An even higher score of 61-70 illustrates 
"[s]ome mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

Analysis

The evidence of record is consistent with a higher initial 50 
percent rating for PTSD throughout the entire appeal period.  
38 C.F.R. § 4.7.  VA treatment records dated from 2006 to 2010 
and VA psychiatric examinations dated in November 2006, December 
2007, and June 2010, as well as the Veteran's lay statements, 
documented such signs and symptoms including insomnia, 
irritability, difficulty understanding complex commands, 
forgetting to complete tasks, auditory hallucinations, difficulty 
in maintaining social and work relationships, and frequent 
motivation and mood disturbances such as depression and anxiety.  
A significant number of his symptoms are indicative of a rating 
beyond 30 percent.  The Veteran has taken several medications for 
his PTSD, and for several years has participated in individual 
psychotherapy.  In addition, GAF scores noted throughout the 
appeal in VA treatment records dated from 2006 to 2010 and the 
June 2010 VA psychiatric examination ranged from 50 to 55, 
indicative of moderate to serious impairment, and clearly 
supportive of a higher 50 percent rating.  Although the VA 
physicians' use of the GAF term is not altogether dispositive of 
the rating that should be assigned, and does not always correlate 
with the rating criteria, it is nonetheless probative evidence to 
assist in making this important determination.  38 C.F.R. §§ 4.2, 
4.6.  The Board acknowledges that the November 2006 and December 
2007 VA psychiatric examiners assessed a GAF score of 70, 
indicative of only mild impairment, but this score is not 
reflective of the overall disability picture, which points to a 
higher 50 percent rating.  38 C.F.R. § 4.7.  

In summary, resolving doubt in his favor, all of these symptoms 
provide a basis for assigning a higher 50 percent rating for PTSD 
throughout the entire appeal period, even though several of the 
criteria for this higher 50 percent rating are not shown.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria 
provide mere guidance as to the severity of symptoms contemplated 
for each rating; they are not all-encompassing or an exhaustive 
list).

However, the evidence of record does not warrant an even higher 
initial 70 percent rating.  38 C.F.R. § 4.7.  In this regard, all 
the medical and lay evidence of record is not indicative of 
someone who has occupational and social impairment with 
deficiencies in most areas, required for the higher 70 percent 
rating.  38 C.F.R. § 4.130.  VA treatment records and examiners 
have noted no suicidal ideation; no obsessional rituals which 
interfere with routine activities; no speech intermittently 
illogical, obscure, or irrelevant (although he was loud and 
boisterous and tangential at the June 2010 VA examination only); 
no near-continuous panic; no impaired impulse control (such as 
unprovoked irritability with periods of violence); no spatial 
disorientation (Veteran was for the most part oriented to person, 
place, and situation); no neglect of personal appearance and 
hygiene (no hygiene problems were recorded); and no inability in 
establishing and maintaining effective relationships.  His 
insight and judgment have always been labeled as at least fair.  
Most importantly, the Veteran is still able to maintain 
relationships with his ex-wife, family members, and certain 
friends as well.  He is able to pursue some recreational and 
leisurely pursuits such as gardening, and also able to take care 
of basic activities of daily living.  

The Board acknowledges that a few severe symptoms were present.  
That is, the Veteran reported auditory and visual hallucinations.  
Nonetheless, he was never noted to be delusional.  In addition, 
the June 2010 VA examiner did not think these hallucinations were 
related to his service-connected PTSD, but rather were due to 
separate cognitive problems and another psychotic disorder not 
otherwise specified.  Although the Veteran was noted to be 
irritable at times, there was no evidence of violence.  In 
addition, despite the seriousness of the symptoms associated with 
the GAF score of 50 that the Veteran was sometimes assigned, a 
higher rating is not justified on this basis because the 
objective evidence does not actually demonstrate symptoms 
commensurate with such a GAF score (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV at 46-47.  That is, 
because a GAF score of 50 is not as a whole consistent with many 
of the other psychiatric signs and symptoms of record, such score 
is not especially probative as to the Veteran's overall 
disability picture here.  Overall, the Veteran's level of 
occupational and social impairment is more than adequately 
reflected in the 50 percent rating currently assigned.  38 C.F.R. 
§ 4.10.  In short, the majority of his symptoms do not support a 
higher 70 or 100 percent rating. 

Of note, both the November 2006 and June 2010 VA psychiatric 
examiners opined there was only occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), indicative of only 
a 30 percent rating.  Also, the Veteran's other service-connected 
conditions, especially his back, have been noted on several 
occasions to most significantly impact his ability to work.  See 
June 1997 VA examination; December 2007 VA psychiatric 
examination; June 2010 VA psychiatric examination.  

As a whole, the evidence of psychiatric symptoms, social 
impairment, and occasional decrease in work efficiency, 
demonstrates the degree of social and occupational disability 
contemplated by the rating criteria for the 50 percent rating.  
38 C.F.R. § 4.10.  Accordingly, the Board finds that the evidence 
supports a disability rating of 50 percent, but no higher, for 
the Veteran's PTSD throughout the entire appeal period.  
38 C.F.R. § 4.3.  

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned should 
be effective throughout the entire appeal period from May 23, 
2006.  Since the effective date of his award, his disability has 
never been more severe than contemplated by its 50 percent 
rating, so the Board cannot "stage" his rating.  Fenderson, 12 
Vet. App. at 126.     

Extra-Schedular Consideration

The General Rating Formula for Mental Disorders reasonably 
describes the Veteran's disability level and symptomatology with 
contemplation of the relative degree of occupational and social 
impairment.  Therefore, since the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In 
this regard, the Board emphasizes that the General Rating Formula 
for Mental Disorders specifically addresses levels of 
occupational and social impairment with all relevant 
symptomatology alleged by the Veteran.  In other words, since the 
Veteran's disability picture is contemplated by the Rating 
Schedule, there is no exceptional disability picture that would 
warrant consideration of factors such as marked interference with 
employment or frequent periods of hospitalization.  Thun, 22 Vet. 
App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  In any event, 
the Veteran has never been hospitalized due to his PTSD, and the 
credible evidence of record demonstrates that he retired in 1993 
due to nonservice-connected back problems.  See June 1997 VA 
examination; December 2007 VA examination.  His chief functional 
limitations at present were deemed due to his back problems.  See 
June 2010 VA psychiatric examination.  In addition, he also has 
other significant service-connected hearing loss and tinnitus 
disabilities, which are not on appeal, which impact his ability 
to work.  In summary, there is simply insufficient evidence of 
marked interference with employment due to his PTSD.  




ORDER

An initial 50 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


